Exhibit 10.1

EIGHTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS EIGHTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of December 6,
2019 (this “Amendment”), to the Receivables Purchase Agreement, dated as of
January 10, 2013, as amended by the First Amendment to Receivables Purchase
Agreement, dated as of August 20, 2013, the Second Amendment to Receivables
Purchase Agreement, dated as of December 13, 2013, the Third Amendment to
Receivables Purchase Agreement, dated as of December 12, 2014, the Fourth
Amendment to Receivables Purchase Agreement, dated as of December 11, 2015, the
Fifth Amendment to Receivables Purchase Agreement, dated as of December 9, 2016,
the Sixth Amendment to Receivables Purchase Agreement, dated as of December 8,
2017 and the Seventh Amendment to Receivables Purchase Agreement, dated as of
December 7, 2018 (as so amended, and as otherwise modified, supplemented,
amended or amended and restated from time to time, the “Agreement”), each by and
among TARGA RECEIVABLES LLC, as seller (the “Seller”), TARGA RESOURCES PARTNERS
LP (“Targa”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity and any successor servicer designated in
accordance with the terms of the Agreement, the “Servicer”), the various CONDUIT
PURCHASERS party thereto from time to time, the various COMMITTED PURCHASERS
party thereto from time to time, the various PURCHASER AGENTS party thereto from
time to time, the various LC Participants party thereto from time to time, and
PNC BANK, NATIONAL ASSOCIATION, as administrator (in such capacity, together
with its successors and assigns in such capacity, the “Administrator”) and as LC
BANK, is by and among the parties listed above. Unless otherwise defined in this
Amendment, capitalized terms shall have the meanings assigned to such terms in
the Agreement.

R E C I T A L S

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1.    Amendments to the Agreement.

1.1.    The defined term “Facility Termination Date” appearing in Exhibit I to
the Agreement is hereby amended by deleting the date “December 6, 2019” therein
and replacing it with “December 4, 2020”.

Section 2.    Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Amendment.



--------------------------------------------------------------------------------

Section 3.    Agreement in Full Force and Effect, as Amended. All of the terms
and conditions of the Agreement shall remain in full force and effect, as
amended by this Amendment. All references to the Agreement in the Agreement or
any other document or instrument shall be deemed to mean the Agreement, as
amended by this Amendment. This Amendment shall not constitute a novation of the
Agreement but shall constitute an amendment with respect thereto. The parties
hereto agree to be bound by the terms and obligations of the Agreement, as
amended by this Amendment, as though the terms and obligations of the Agreement
were set forth herein.

Section 4.    Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

(i)    counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank, each LC Participant and each
Purchaser; and

(ii)    a duly executed copy of the Eighth Amendment Fee Letter dated as of the
date hereof, together with payment of the fees required by the terms thereof to
be paid on the date hereof

Section 5.    Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

Section 6.    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[SIGNATURE PAGES FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

[Signature Page to Eighth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:  

/s/ Chris McEwan

  Chris McEwan   Vice President and Treasurer

 

[Signature Page to Eighth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
as Administrator

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

 

[Signature Page to Eighth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS: PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the
PNC Purchaser Group and as a Committed Purchaser By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,
as an LC Bank

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

 

[Signature Page to Eighth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Purchaser Agent for the Wells Fargo Purchaser Group and as a
Committed Purchaser

By:  

/s/ Dale Abernathy

Name:   Dale Abernathy Title:   Director

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as an LC Participant

By:  

/s/ Dale Abernathy

Name:   Dale Abernathy Title:   Director

 

[Signature Page to Eighth Amendment to

Targa Receivables LLC Receivables Purchase Agreement]